MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                                    FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                             Aug 19 2020, 8:47 am

      court except for the purpose of establishing                                              CLERK
                                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                                  Court of Appeals
                                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Benjamin J. Church                                        Steven Knecht
      Valerie Church                                            Vonderheide & Knecht, P.C.
      Church Law Office                                         Lafayette, Indiana
      Monticello, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Christopher Thielen,                                      August 19, 2020
      Appellant-Petitioner,                                     Court of Appeals Case No.
                                                                20A-JP-601
              v.                                                Appeal from the Tippecanoe
                                                                Circuit Court
      Amy Smith,                                                The Honorable Sean M. Persin,
      Appellee-Respondent                                       Judge
                                                                Trial Court Cause No.
                                                                79C01-1906-JP-35



      Crone, Judge.


                                              Case Summary
[1]   Christopher Thielen (Father) appeals the trial court’s order establishing

      paternity, parenting time, and other matters, arguing that the trial court’s

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-601 | August 19, 2020           Page 1 of 7
      determination of his child support arrearage violates Indiana Code Section 31-

      14-11-5. He asserts that Section 31-14-11-5 authorizes the trial court to order

      child support retroactive to either one of two dates: the date the paternity

      petition was filed or, at the trial court’s discretion, the date of the child’s birth.

      He argues that the trial court abused its discretion by ordering him to pay child

      support retroactive to a date between those two dates. We disagree with

      Father’s characterization of the trial court’s child support determination. We

      conclude that the trial court’s calculation of his child support arrearage includes

      the period dating to the births of his children, which was within its discretion

      pursuant to Section 31-14-11-5. Therefore, we affirm.


                                    Facts and Procedural History
[2]   Father and Amy Smith (Mother) maintained a long-term intimate relationship

      but never married. They had three children born in 2005, 2009, and 2012.

      Father executed a paternity affidavit for each child when they were born.

      Mother and Father ended their relationship in 2014. 1 Although the parties do

      not provide any specifics in their briefs, it appears that Father and Mother

      continued to share parenting responsibilities, and Father provided financial

      support to Mother until 2019. 2 Tr. Vol. 2 at 19, 27.




      1
        The record is vague as to when their relationship ended. In January 2020, Father testified that their
      relationship ended six years prior. Tr. Vol. 2 at 10.
      2
        The parties’ failure to provide more details in their briefs about the financial arrangement hindered our
      review.

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-601 | August 19, 2020                      Page 2 of 7
[3]   On June 26, 2019, Father filed a petition for custody, support, and other

      matters. By the time a hearing on the petition was held on January 8, 2020,

      Father and Mother had reached a partial agreement; they agreed to joint legal

      and physical custody and to a parenting time schedule. They also agreed,

      pursuant to a child support obligation worksheet submitted at the hearing, that

      Father’s child support obligation was $230 per week. Father asked that his

      support obligation be retroactive to June 26, 2019, the date his petition was

      filed. Mother testified that before 2019, Father had been providing her with

      weekly child support of $305.00. Id. at 22-23. Because Father had paid support

      prior to 2019, she was not asking for financial support before 2019. Id. at 24.

      However, Mother testified that beginning in 2019, Father had not provided the

      financial support they had previously agreed on. Id. at 23.


[4]   The trial court issued an order, which provides as follows:


                 2. Mother and Father shall have joint legal and physical custody
                 of their minor children. For purposes of holiday parenting time
                 and determining who pays controlled expenses[ 3] (Support
                 Guidelines, Guideline 6), the Father shall be considered the
                 custodial parent and shall pay controlled expenses beginning
                 Friday January 10, 2020. ….




      3
          The commentary to Indiana Child Support Guideline 6 explains that controlled expenses

               are items like clothing, education, school books and supplies, ordinary uninsured health care
               and personal care. For example, the custodial parent buys a winter coat for the child. The
               noncustodial parent will not buy another one. …. The parenting time credit is based on the
               more time the parents share, the more expenses are duplicated and transferred. The controlled
               expenses are not shared and remain with the parent that does not get the parenting time credit.
               Controlled expenses are generally not a consideration unless there is equal parenting time.

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-601 | August 19, 2020                       Page 3 of 7
              ….


              4. Father’s child support obligation shall be $230.00 per week
              commencing Friday January 10, 2020 pursuant to an Income
              Withholding Order. Said support is consistent with the Indiana
              Children Support Guidelines. ….


              5. The Court finds the Father paid voluntary support prior to
              2019 and has satisfied his duty of support for years prior to 2019.
              The parties agree that during 2019 Father has made direct
              payments of child support to the Mother in the amount of
              $7,470.00 to and including Friday January 3, 2020. The Court
              has ruled that for 2019 and until January 3, 2020 when the
              [F]ather assumes controlled expenses, that the [F]ather’s support
              should be calculated at $282.00 per week. Accordingly, the
              Father is in arrears in his child support obligation in the amount
              of $7,476.00 (53 weeks x $282 less $7,470 credit) as of Friday,
              January 3, 2020. Father shall repay the balance of the arrears to
              the Clerk of Tippecanoe County within thirty (30) days of
              acceptance of this Agreed Order.


      Appealed Order at 1-2. This appeal ensued.


                                     Discussion and Decision
[5]   Father argues that the trial court abused its discretion by determining that he

      owed child support for a time period beginning on a date prior to June 26, 2019,

      when he filed his petition. When dealing with family law matters, appellate

      review is conducted with “‘a preference for granting latitude and deference to

      our trial judges.’” Kicken v. Kicken, 798 N.E.2d 529, 532 (Ind. Ct. App. 2003)

      (quoting In re Marriage of Richardson, 622 N.E.2d 178, 178 (Ind. 1993)).



      Court of Appeals of Indiana | Memorandum Decision 20A-JP-601 | August 19, 2020   Page 4 of 7
              A trial court’s decision regarding child support will be upheld
              unless the trial court has abused its discretion. A trial court
              abuses its discretion when its decision is clearly against the logic
              and the effect of the facts and circumstances before the court or if
              the court has misinterpreted the law.


      Sexton v. Sedlak, 946 N.E.2d 1177, 1183 (Ind. Ct. App. 2011), trans. denied.


[6]   Father’s sole challenge to the trial court’s determination of his child support

      arrearage is that it does not comply with Indiana Code Section 31-14-11-5,

      which provides that in a paternity action,


              The support order:


              (1) may include the period dating from the birth of the child; and


              (2) must include the period dating from the filing of the paternity
              action.


      Father claims that under the plain language of the statute, a trial court is

      required to calculate child support beginning from the date of the filing of a

      paternity petition and may in its discretion calculate child support from the

      child’s birthdate, but the statute does not authorize a trial court to calculate

      child support beginning from a date between those two dates. He claims that

      the trial court was required to calculate his child support obligation from the

      date he filed his petition, June 26, 2019, and that the trial court would have

      been within its discretion to calculate his child support obligation from the dates

      of the children’s births. According to Father, the trial court did not use any of


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-601 | August 19, 2020   Page 5 of 7
      these dates but used January 2019 as the effective retroactive date to calculate

      his child support arrearage. We disagree.


[7]   The trial court found that “Father paid voluntary support prior to 2019 and

      satisfied his duty of support for years prior to 2019.” Appealed Order at 2.

      Thus, the trial court calculated Father’s child support obligation for the period

      dating from the children’s births. This was clearly within the trial court’s

      discretion. See Boone v. Boone, 924 N.E.2d 649, 654 (Ind. Ct. App. 2010) (noting

      that under common law duty of support and Section 31-14-11-5, “our courts

      may not only impose a child support obligation, but may also make that

      obligation retroactive, commencing even before the date of the establishment of

      paternity, all the way back to and including the date of the birth of the child.”)

      (citing In re Paternity of McGuire-Byers, 892 N.E.2d 187, 191-92 (Ind. Ct. App.

      2008), trans. denied); C.A.M. ex rel. Robles v. Miner, 835 N.E.2d 602, 606 (Ind. Ct.

      App. 2005) (“[T]he trial court is not required to award retroactive child support

      from a date prior to the filing of the paternity action. Rather, such an award is

      discretionary.”). The trial court then found that Father paid $7470 in child

      support for 2019, but that based on a weekly support obligation of $282, he had

      not entirely satisfied his support obligation for that year. Father does not

      challenge a weekly support obligation of $282 from January 2019 to January 3,

      2020. Concluding that the trial court did not abuse its discretion in determining

      Father’s child support arrearage, we affirm.




      Court of Appeals of Indiana | Memorandum Decision 20A-JP-601 | August 19, 2020   Page 6 of 7
[8]   Affirmed.


      Robb, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-JP-601 | August 19, 2020   Page 7 of 7